Dismissed and Memorandum Opinion filed June 16, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00126-CR
                              NO. 14-15-00127-CR
                              NO. 14-15-00128-CR
                              NO. 14-15-00129-CR

                     JOSEPH HOENINGHAUS, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                 On Appeal from the 232nd District Court
                          Harris County, Texas
       Trial Court Cause Nos. 1405266, 1405276, 1428986 and 1428987

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to (1) burglary of a habitation with the intent
to commit theft; (2) possession of methamphetamine; (3) burglary of a habitation
with the intent to commit theft; and (4) unauthorized use of a vehicle. In each
case, in accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on May 22, 2014, to confinement for nine years in
the Institutional Division of the Texas Department of Criminal Justice.       The
sentences were ordered to run concurrently. Appellant filed a pro se notice of
appeal in each case. We dismissed the appeals. See Hoeninghaus v. State, 14-14-
00543-CR, 2014 WL 3843837 (Tex. App.—Houston [14th Dist.] Aug. 5, 2014, no
pet.) (mem. op.) (not designated for publication).

      On February 2, 2015, appellant filed another notice of appeal in each of the
same trial court cause numbers. The exclusive post-conviction remedy in final
felony convictions in Texas courts is through a writ of habeas corpus pursuant to
Tex. Code Crim. P. art. 11.07. Ater v. Eighth Court of Appeals, 802 S.W.2d 214
(Tex. Crim. App. 1991). A post-conviction writ must be filed with the Court of
Criminal Appeals, not this court.

      According, these appeals are dismissed for want of jurisdiction.



                                      PER CURIAM



Panel consists of Justices Boyce, McCally and Donovan.

Do Not Publish – Tex. R. App. P. 47.2(b).




                                          2